

116 HR 1668 IH: To extend the authority for agencies to reimburse paid leave provided by Federal contractors to certain employees or subcontractors unable to perform work due to the COVID–19 pandemic.
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1668IN THE HOUSE OF REPRESENTATIVESMarch 8, 2021Mr. Wittman (for himself and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo extend the authority for agencies to reimburse paid leave provided by Federal contractors to certain employees or subcontractors unable to perform work due to the COVID–19 pandemic.1.Extension of Reimbursement Authority for Federal ContractorsSection 3610 of the CARES Act (Public Law 116–136; 134 Stat. 414) is amended by striking September 30, 2020 and inserting September 30, 2021. 